DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a mold retention structure in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the mold retention structure is a frame which holds the molds (See [0036]-[0040]).
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Specification
The disclosure is objected to because of the following informalities: paragraph [0003] of the instant specification is inconsistent with the drawings. The specification recites Fig. 14 but goes on to describe all of the components in Fig. 16. Appropriate correction is required. Also labeling Fig. 16 as “Prior Art” in the drawings is suggested because the specification states that Fig. 16 is exemplary of known processes. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitahara (US 9,711,176).
Kitahara teaches a method of producing a laminate comprising an intermediate layer (15B) with imprinted polymeric recording layers (14) bonded on each side thereof, the method comprising the steps of providing a pair of transfer mechanisms (40A,40B) which retain a plurality of molds (41) such that the molds are arranged on both sides of the intermediate layer, heating the molds to a predetermined temperature, introducing the molds along with the intermediate layer and the recording layers between a pair of pressing rollers (44) such that the pressing rolls compress the molds against the recording layers and thereby form the laminate (See Figures; col. 5, line 63 to col. 6, line 40; col. 19, lines 8-42). The intermediate layer, recording layers, transfer mechanisms, molds, and pressing rollers read on the instantly claimed workpiece, film-like resin composition, mold retention structure, molds, and compression rollers, respectively. Since Kitahara teaches that the molds are heated to a predetermined temperature and then deform a thermoplastic recording layer, the predetermined temperature is a “thermal deformation temperature of the film-like resin composition” as claimed.
Regarding claim 3 Kitahara teaches that the molds are heated prior to being introduced to the recording layer and pressing the recording layers in the pressing rollers (See col. 19, lines 33-38).
Regarding claim 4, Kitahara teaches a step of cooling the molds (See col. 19, lines 38-42).
Regarding claim 5, Kitahara teaches thicknesses for both the intermediate layer (See col. 12, lines 38-46) and the recording layer (See col. 22, lines 17-26) which fall within the claimed ranges.
Regarding claim 6, the recording layers of Kitahara are laminated on each surface of the intermediate layer (See Figures).
Regarding claim 8, Kitahara teaches that the recording layer is a functional layer which can conduct heat to adjacent layers (See col. 11, lines 5-19).
Regarding claim 9, the molds have surfaces with fine concave/convex surface shapes (See Figures).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara (US 9,711,176).
Kitahara teaches a method of producing a laminate, as detailed above.
Regarding claim 2, Kitahara teaches that the molds are heated prior to being introduced to the recording layer (See col. 19, lines 33-38). Kitahara does not expressly disclose heating the molds after they are brought into contact with the recording layer.
The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In this case, heating the mold after it is in contact with the recording layer rather than before does not provide any new or unexpected result. Regardless of the order in which the molds are heated and brought into contact with the recording layer, the same predictable result—a heated mold deforming the recording layer under pressure—is achieved. Therefore the order of steps in claim 2 would have been obvious to one of ordinary skill in the art at the time of filing.
Regarding claim 7, the duplication of parts has no patentable significance unless a new and unexpected result is produced. In the instant case, duplicating the workpieces and performing the method on a plurality of workpieces does not provide any new or unexpected result. Instead, the predictable result of each workpiece being acted upon by the molds is achieved. Since the resulting method would have been predictable, the duplication of the workpieces and acting on multiple workpieces by the molds would have been obvious to one of ordinary skill in the art at the time of filing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/               Primary Examiner, Art Unit 1746